ACCEPTED
                                                                                     03-15-00025-CV
                                                                                             5994328
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                7/9/2015 11:40:53 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             No. 03-15-00025-CV

                 In The Court of Appeals for the Third District     FILED IN
                                 Austin, Texas                3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                   7/9/2015 11:40:53 AM
                                                     JEFFREY D. KYLE
  APPELLANTS/CROSS-APPELLEES LAKEWAY REGIONAL MEDICAL CENTER
                                                           Clerk , LLC
                AND SURGICAL DEVELOPMENT PARTNERS, LLC,

                                      v.
               APPELLEES LAKE TRAVIS TRANSITIONAL LTCH,
           BRENNAN, MANNA & DIAMOND, LLC AND FRANK T. SOSSI,


 ON APPEAL FROM THE 345TH JUDICIAL DISTRICT COURT, TRAVIS COUNTY, TEXAS
                      CAUSE NO. D-1-GN-12-000983
                HONORABLE LORA J. LIVINGSTON, PRESIDING


APPELLANT SURGICAL DEVELOPMENT PARTNERS, LLC.’S NOTICE
        OF APPEARANCE OF ADDITIONAL COUNSEL


     Please take notice that Jessica Z. Barger and Raffi Melkonian of WRIGHT &

CLOSE, LLP, One Riverway, Suite 2200, Houston, Texas 77056, (713) 572-4321,

(713) 572-4320 (fax), are appearing as additional counsel for Appellant/Cross-

Appellee Surgical Development Partners, LLC.

                                    Respectfully submitted,

                                    /s/ Jessica Z. Barger
                                    Jessica Z. Barger
                                    State Bar No. 24032706
                                    Raffi Melkonian
                                    State Bar No. 24090587
WRIGHT & CLOSE, LLP
One Riverway, Suite 2200
Houston, TX 77056
Telephone: (713) 572-4321
Telecopier: (713) 572-4320
barger@wrightclose.com
Melkonian@wrightclose.com
Counsel for Appellant/Cross-Appellee
Surgical Development Partners, LLC




  2
                        CERTIFICATE OF SERVICE

      I hereby certify that on the 8th day of July 2015, the foregoing notice was
served by electronic service upon the following counsel of record:

      Mr. S. Abraham Kuczaj III                                  Via Email Only
      Ms. Paige A. Amstutz
      Mr. Steven J. Wingard
      Ms. Jane Webre
      SCOTT, DOUGLASS & MCCONNICO, LLP
      303 Colorado, Suite 2400
      Austin, TX 78701
      akuczaj@scottdoug.com
      pamstutz@scottdoug.com
      swingard@scottdoug.com
      jwebre@scottdoug.com

      Counsel for Appellee/Cross-Appellant Lake
      Travis Transitional LTCH, LLC

      Mr. Robert A. Bragalone                                    Via Email Only
      Mr. B. Ryan Fellman
      GORDON & REES LLP
      2100 Ross Avenue, Suite 2800
      Dallas, TX 75201
      rbragalone@gordonrees.com
      rfellman@gordonrees.com

      Counsel for Appellees Brennan, Manna &
      Diamond, LLC and Frank T. Sossi


                                         /s/ Jessica Z. Barger
                                     Jessica Z. Barger




                                       3